One of the assistant district attorneys for the parish of Orleans filed a bill of information against defendant, which, omitting the formal part thereof, reads as follows:
  "That Eddie James, alias `Harry James,' alias `Ernest James,' late of the parish of Orleans, on the 23d day of January in the year of our Lord one thousand nine hundred and twenty-six, with force and arms in the parish of Orleans aforesaid, and within the jurisdiction of the criminal district court for the parish of Orleans,
one Ford touring automobile of the value of two hundred and fifty dollars ($250), in lawful money of the United States of America, of the goods, property, and chattels of one J.C. Waguespack, whose full name is to your assistant district attorney unknown, then and there being found, feloniously did steal, take, and carry away, contrary to the form of the statute of the state of Louisiana in such case made and provided, and against the peace and dignity of the same."
Defendant was arraigned on this charge, pleaded guilty, and was sentenced several *Page 330 
days later to a term in the penitentiary. After having been sentenced, he employed counsel, who obtained for him the present appeal. Defendant's only hope for a reversal is that error appears on the face of the record, and this hope centers in his contention that it does not appear who is charged with having stolen the automobile from the bill of information filed.
While in the foregoing excerpt, taken from the bill of information, a blank space appears after the word "Orleans" in the phrase "within the jurisdiction of the criminal district court for the parish of Orleans," and the phrase "one Ford touring automobile" is thrown on the line following, still it is obvious that this space was not intended to indicate the close of a paragraph, and in this instance does not do so. The entire charge is, in point of fact, notwithstanding the space mentioned, not only in one paragraph, but in one sentence. The mere reading of the charge so shows. So viewed, it is clear that Eddie James, alias Harry James, alias Ernest James, is the subject of the verbs "did take, steal, and carry," and hence it is clear that the person so designated is the person charged with having feloniously taken, stolen, and carried away the Ford touring automobile. It is true that a number of phrases appear between the subject and its verbs, but the fact that they so appear does not cloud the meaning of the bill by making it uncertain as to who is charged with having stolen the automobile.
The case of State v. Sims and Mays, 106 La. 453-458, 31 So. 71, cited by defendant, does not bear on the question here presented.
For the reasons assigned, the judgment appealed from is affirmed. *Page 331